PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Amended Answer.
Claimant seeks payment of the sum of $193.78 for freight costs for merchandise furnished to West Virginia State College. The bill for freight was not submitted within the 1979-80 fiscal year, and, therefore, could not be paid by the respondent. As the respondent admits the validity of the claim and that there were sufficient funds with which to pay the invoice in the proper fiscal year, the Court makes an award to the claimant in the amount requested.
Award of $193.78.